 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   WANDA VERNON,                               Case No. 2:17-cv-08460-AFM
12                       Plaintiff,
13                                              MEMORANDUM OPINION AND
                   v.
                                                ORDER REVERSING AND
14                                              REMANDING DECISION OF THE
     NANCY A. BERRYHILL, Acting
15   Commissioner of Social Security,           COMMISSIONER

16                       Defendant.
17

18         Plaintiff seeks review of the Commissioner’s final decision denying her
19   application for disability insurance benefits. In accordance with the Court’s case
20   management order, the parties have filed memorandum briefs addressing the merits
21   of the disputed issues. This matter is now ready for decision.
22

23                                    BACKGROUND
24         Plaintiff applied for disability insurance benefits in December 2013, alleging
25   that she became disabled on February 2, 2013. Plaintiff’s claim was denied initially
26   and on reconsideration. (AR 77-85, 87-97.) A hearing was held before an
27   Administrative Law Judge (“ALJ”) on October 13, 2016, at which Plaintiff, her
28   attorney, and a Vocational Expert (“VE”) were present. (AR 34-75.) The ALJ issued
 1   a decision on January 11, 2017, finding that Plaintiff suffered from the following
 2   severe impairments: diabetes mellitus and chronic venous insufficiency. He
 3   specifically considered whether Plaintiff’s chronic venous insufficiency met Listing
 4   4.11, and concluded that it did not. The ALJ determined that Plaintiff retained the
 5   RFC to perform a limited range of light work. (AR 23.) Relying on the testimony of
 6   the VE, the ALJ concluded that Plaintiff’s RFC did not preclude her from performing
 7   her past relevant work as a disabled learning teacher or resource teacher.
 8   Accordingly, the ALJ determined that Plaintiff was not disabled from February 2,
 9   2013 to the date of the ALJ’s decision. (AR 28-29.) The Appeals Council denied
10   review, thereby rendering the ALJ’s decision the final decision of the Commissioner.
11   (AR 1-7.)
12

13                                        DISPUTED ISSUES1
14          1. Whether the ALJ erred by failing to set forth sufficient reasons for rejecting
15              the opinion of treating physicians who diagnosed Plaintiff with Peripheral
16              Vascular Disease and Iliac Stenosis.
17          2. Whether the ALJ properly evaluated Plaintiff’s subjective complaints.
18          3. Whether the ALJ erred in assessing Plaintiff’s RFC and concluding that she
19              could perform her past relevant work.
20

21                                    STANDARD OF REVIEW
22          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
23   determine whether the Commissioner’s findings are supported by substantial
24   evidence and whether the proper legal standards were applied. See Treichler v.
25

26   1
       Plaintiff’s “Statement of Disputed Issues” identifies the three issues set forth below. (ECF No. 17
     at 2). At the same time, the Memorandum arguably presents several additional issues, the precise
27   contours of which are not entirely clear. Because the Court concludes that remand is warranted with
28   respect to one of the issues raised by Plaintiff, it need not address the existence, or merits, of any
     other claims.
                                                       2
 1   Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
 2   Substantial evidence means “more than a mere scintilla” but less than a
 3   preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v.
 4   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant
 5   evidence as a reasonable mind might accept as adequate to support a conclusion.”
 6   Richardson, 402 U.S. at 401. Where evidence is susceptible of more than one rational
 7   interpretation, the Commissioner’s decision must be upheld. See Orn v. Astrue, 495
 8   F.3d 625, 630 (9th Cir. 2007); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
 9   1196 (9th Cir. 2004) (“When evidence reasonably supports either confirming or
10   reversing the ALJ’s decision, [the court] may not substitute [its] judgment for that of
11   the ALJ.”).
12

13                                      DISCUSSION
14         Plaintiff contends that the ALJ erred by failing to “identify” peripheral
15   vascular disease (“PVD”) and iliac stenosis and failing to provide clear and
16   convincing reasons for rejecting her treating physician’s opinion diagnosing PVD
17   and iliac stenosis. (ECF No. 17 at 2-3.)
18         1. The law
19         The medical opinion of a claimant’s treating physician is entitled to controlling
20   weight so long as it is supported by medically acceptable clinical and laboratory
21   diagnostic techniques and is not inconsistent with other substantial evidence in the
22   record. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R.
23   § 404.1527(c)(2)). If a treating physician’s medical opinion is uncontradicted, the
24   ALJ may only reject it based on clear and convincing reasons. Trevizo, 871 F.3d at
25   675; Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating
26   physician’s opinion is contradicted, the ALJ must provide specific and legitimate
27   reasons supported by substantial evidence in the record before rejecting it. Trevizo,
28   871 F.3d at 675; Ghanim v. Colvin, 763 F.3d 1154, 1160-1061 (9th Cir. 2014). The

                                                3
 1   ALJ can meet the requisite specific and legitimate standard “by setting out a detailed
 2   and thorough summary of the facts and conflicting clinical evidence, stating his
 3   interpretation thereof, and making findings.” Trevizo, 871 F.3d at 675 (citations and
 4   internal quotation marks omitted). Further, even when a treating physician’s opinion
 5   is not controlling, the ALJ should weigh it according to factors such as the nature,
 6   extent, and length of the physician-patient working relationship, the frequency of
 7   examinations, whether the physician’s opinion is supported by and consistent with
 8   the record, and the specialization of the physician. Trevizo, 871 F.3d at 676. The
 9   failure to consider the relevant factors “alone constitutes reversible legal error.”
10   Trevizo, 871 F.3d at 676.
11          2. Relevant Medical Evidence
12          Plaintiff was referred to Slamak Barkhordarian, M.D. for a PVD evaluation in
13   November 2015. (AR 514.) PVD was listed among the diagnoses included in
14   Plaintiff’s “Past Medical History.” (AR 514.) After Dr. Barkhordarian examined
15   Plaintiff and reviewed imaging studies, he diagnosed her with iliac artery stenosis
16   with “PAD.” (AR 514-516.) PAD – or Peripheral Arterial Disease – is a type of PVD.
17   PAD refers to reduced blood flow through the arteries, while PVD refers to deficient
18   blood flow through both arteries and veins.2
19          On February 24, 2016, Plaintiff underwent a vascular “duplex” study. The
20   results showed severe stenosis of the left common iliac artery (greater than 75
21   percent) and suggested iliac artery occlusive disease. (AR 524.) On the same date,
22   Plaintiff had a follow up appointment with Dr. Barkhordarian. After performing an
23   examination and reviewing the imaging studies, Dr. Barkhordarian again diagnosed
24   Plaintiff with bilateral iliac artery stenosis with PAD. (AR 517-519.) A
25

26

27   2
        See https://medlineplus.gov/peripheralarterialdisease.html; www.texasheart.org/heart-health/
28   heart-information-center/topics/peripheral-vascular-disease.

                                                   4
 1   September 17, 2016 duplex study likewise revealed severe left common iliac
 2   stenosis. (AR 525-529.)
 3         3. The ALJ’s Decision
 4         As discussed above, the ALJ found that Plaintiff suffered from the severe
 5   impairments of diabetes mellitus and chronic venous insufficiency. In his decision,
 6   the also ALJ addressed evidence of more than a dozen other non-severe medically
 7   determinable impairments. (AR 21-23.) There is, however, no mention of peripheral
 8   arterial disease or the diagnosis of “iliac artery stenosis with PAD.” Rather, the only
 9   discussion of any of the medical evidence related Dr. Barkhordarian’s diagnosis is
10   the following:
11         Concerning the chronic venous insufficiency, a February 2016 progress
12         note indicated that the claimant had iliac disease after complaining of
13         intermittent leg pain. However, the progress note also reported that the
14         claimant was experiencing no leg or foot pain and that she could
15         ambulate without difficulty. In addition, it was noted that the claimant
16         was neurologically intact, had intermittent leg pain that was not
17         disabling and had no foot ulcers. The progress note also indicated that it
18         was recommended that the claimant stop smoking and particulate in
19         exercise and walking therapy. Yet, the claimant testified that she
20         continues to smoke even though it prevented her from getting [a] leg
21         operation and stint, which could remedy her conditions.
22   (AR 26 [citing AR 516-517, 525].)
23         4. Analysis
24         The ALJ’s consideration of Dr. Barkhordarian’s treatment is limited to his
25   discussion of what the ALJ considered to be Plaintiff’s severe impairment of chronic
26   venous insufficiency. The evidentiary basis for the ALJ’s finding that Plaintiff
27   suffered from chronic venous insufficiency is not clear from his decision, and the
28   Court has found no such diagnosis in the record. It appears that the ALJ reviewed

                                               5
 1   Dr. Barkhordarian’s February 2016 treatment record and one of the imaging reports
 2   that Dr. Barkhordarian relied upon and, rather than analyze the impairment of
 3   bilateral iliac artery stenosis with PAD as diagnosed by Dr. Barkhordarian, reached
 4   his own diagnosis of a perhaps similar, but nevertheless distinct, impairment. There
 5   is no mention of Plaintiff’s diagnosed impairment.
 6         Furthermore, based upon the decision, it is not clear whether the ALJ
 7   recognized that Dr. Barkhordarian was a treating physician. Regarding the diagnosis
 8   of bilateral iliac stenosis with PAD, Dr. Barkhordarian’s opinion appears to be
 9   uncontroverted. Even assuming it was controverted, the ALJ was required to provide
10   specific and legitimate reasons supported by substantial evidence before rejecting it.
11   The ALJ failed to do so.
12         The ALJ did not entirely “ignore” Dr. Barkhordarian because the decision does
13   mention at least some of those records in the discussion of chronic venous
14   insufficiency. Nevertheless, the ALJ effectively ignored the treating physician’s
15   opinion by failing to address the disease with which Plaintiff was diagnosed, namely
16   iliac artery stenosis with PAD. The ALJ’s failure to discuss, let alone offer reasons
17   for rejecting, Dr. Barkhordarian’s diagnosis of bilateral iliac artery stenosis with PAD
18   constitutes legal error. See Marsh v. Colvin, 792 F.3d 1170, 1172-1173 (9th Cir.
19   2015) (“an ALJ cannot in its decision totally ignore a treating doctor and his or her
20   notes, without even mentioning them”); Ghanim, 763 F.3d at 1161 (even if treating
21   physician’s opinion is contradicted, the ALJ “may not simply disregard it”); Garrison
22   v. Colvin, 759 F.3d 995, 1012-1013 (9th Cir. 2014) (“Where an ALJ does not
23   explicitly reject a medical opinion or set forth specific, legitimate reasons for
24   crediting one medical opinion over another, he errs.”); Lingenfelter, 504 F.3d at 1038
25   n.10 (ALJ cannot avoid his obligation to discuss medical evidence by “simply not
26   mentioning the treating physician’s opinion and making findings contrary to it”).
27         The Commissioner argues that “there is no evidence that Plaintiff even had
28   peripheral vascular disease,” and points out that the sonogram cited by Plaintiff

                                                6
 1   mentions PVD only in the “clinical indication” but not in the findings or impression.
 2   Further, according to the Commissioner, Dr. Barkhordarian did not include “PVD”
 3   among his diagnoses. (ECF No. 18 at 2-3.) The Commissioner’s argument, however,
 4   is based upon an unjustifiably constrained reading of both Plaintiff’s contentions and
 5   the medical record. As discussed above, PAD is a type of PVD. Although Plaintiff
 6   uses the broader term PVD, it is clear from both her arguments – for example, she
 7   insists that her impairment meets Listing 4.12 (Peripheral Arterial Disease) – and
 8   from the record, that her claim necessarily encompasses her diagnosis with PAD.
 9         The Commissioner does not dispute that the record shows that Plaintiff
10   suffered from “severe stenosis,” but argues that there is no evidence that her condition
11   was severe under the regulations. The Commissioner points out that
12   Dr. Barkhordarian’s notes reflect no claudication or pain in the legs, no difficulty
13   walking, and no foot pain or ulcers. In addition, the Commissioner points out that
14   among other things, Dr. Barkhordarian recommended that Plaintiff stop smoking and
15   that she participate in exercise and walking therapy. (See AR 514-516, 518-519.)
16   Essentially, the Commissioner argues that any error is harmless because Plaintiff’s
17   bilateral iliac stenosis with PAD did not cause significant functional limitations.
18         The Court finds the Commissioner’s argument unpersuasive based on the
19   current record. It is true that an ALJ’s failure to properly evaluate a treating
20   physician’s opinion may be harmless error when a reviewing court “can confidently
21   conclude that no reasonable ALJ, when fully crediting the [opinion], could have
22   reached a different disability determination.” Marsh, 792 F.3d at 1173 (citing Stout
23   v. Commissioner, Social Sec. Admin., 454 F.3d 1050, 1055-1056 (9th Cir. 2006)).
24   The Court, however, cannot conclude as much here. To the contrary, if
25   Dr. Barkhordarian’s opinion and diagnosis were credited, it would affect the ALJ’s
26   analysis of whether Plaintiff’s impairment met the applicable Listing and likely affect
27   his evaluation of Plaintiff’s subjective testimony. See Marsh, 792 F.3d at 1173
28   (remanding case where ALJ failed to mention treating physician opinion, explaining

                                                7
 1   that even though “the district court gave persuasive reasons to determine
 2   harmlessness,” the disability determination rests with the ALJ and the Commissioner,
 3   not the court); Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (“Ever
 4   mindful of our duty not to substitute our own discretion for that of the agency, we
 5   have emphasized that ‘the decision on disability rests with the ALJ and the
 6   Commissioner of the Social Security Administration in the first instance, not with a
 7   district court.’”) (quoting Marsh, 792 F.3d at 1173).
 8

 9                                          REMEDY
10         Ninth Circuit case law “precludes a district court from remanding a case for an
11   award of benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808
12   F.3d 403, 407 (9th Cir. 2016) (citations omitted). “The district court must first
13   determine that the ALJ made a legal error, such as failing to provide legally sufficient
14   reasons for rejecting evidence. . . . If the court finds such an error, it must next review
15   the record as a whole and determine whether it is fully developed, is free from
16   conflicts and ambiguities, and all essential factual issues have been resolved.”
17   Dominguez, 808 F.3d at 407 (citation and internal quotation marks omitted).
18         Although the Court has found error as discussed above, the record on the whole
19   is not fully developed and factual issues remain outstanding. The issues concerning
20   Plaintiff’s alleged disability “should be resolved through further proceedings on an
21   open record before a proper disability determination can be made by the ALJ in the
22   first instance.” See Brown-Hunter, 806 F.3d at 496; see also Treichler, 775 F.3d at
23   1101 (remand for award of benefits is inappropriate where “there is conflicting
24   evidence, and not all essential factual issues have been resolved”) (citation omitted);
25   Strauss v. Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (same
26   where the record does not clearly demonstrate the claimant is disabled within the
27   meaning of the Social Security Act).
28

                                                 8
 1         Accordingly, the appropriate remedy is a remand for further administrative
 2   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Finally, it is not the
 3   Court’s intent to limit the scope of the remand.
 4                                       ***********
 5         IT IS THEREFORE ORDERED that Judgment be entered reversing the
 6   decision of the Commissioner of Social Security and remanding this matter for
 7   further administrative proceedings consistent with this opinion.
 8

 9   DATED: 10/26/2018
10

11
                                                ALEXANDER F. MacKINNON
12                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               9
